Case 20-65841-lrc   Doc 8-1 Filed 04/27/20 Entered 04/27/20 12:16:59   Desc
                    Exhibit A - Proposed Order Page 1 of 4



                                  Exhibit A

                               Proposed Order
   Case 20-65841-lrc       Doc 8-1 Filed 04/27/20 Entered 04/27/20 12:16:59                  Desc
                           Exhibit A - Proposed Order Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                                 Chapter 11

IFS Securities, Inc.,                                  Case No. 20-65841-lrc
                               Debtor.


             ORDER AND NOTICE OF DEADLINE REQUIRING FILING OF
                PROOFS OF CLAIMS ON OR BEFORE JUNE 5, 2020

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST THE DEBTOR:

        PLEASE TAKE NOTICE THAT on April 27, 2020, IFS Securities, Inc., Debtor
and Debtor-in-Possession in the above-captioned Chapter 11 case (the “Debtor”), filed a
Motion for Order Establishing a Deadline for Filing Proofs of Claims and Approving the
Form and Manner of Notice Thereof, requesting that the Court enter an order establishing a
deadline for filing proofs of claims in this case. It appearing that the relief requested is proper, it
is hereby

       ORDERED, AND NOTICE IS GIVEN, THAT THE LAST DATE ESTABLISHED
FOR FILING PROOFS OF CLAIMS IN THE DEBTOR’S BANKRUPTCY CASE IS
JUNE 5, 2020. ***THIS IS A BAR DATE.*** Any entity that has previously filed a Proof
of Claim is not required to file an additional Proof of Claim; and it is

       FURTHER ORDERED AND NOTICE IS GIVEN THAT any person or entity with a
claim against the Debtor: (a) not listed in Debtor’s bankruptcy schedules; or (b) with
claims scheduled as disputed, contingent, or unliquidated, or (c) with claims in different
amounts different from that listed in such Debtor’s bankruptcy schedules, MUST FILE A
PROOF OF CLAIM IN THE DEBTOR’S BANKRUPTCY CASE AND PROPER
SUPPORTING DOCUMENTATION WITH THE CLERK OF THE BANKRUPTCY
COURT AND SERVE A COPY ON DEBTOR’S UNDERSIGNED COUNSEL ON OR
BEFORE JUNE 5, 2020; and it is

     FURTHER ORDERED AND NOTICE IS GIVEN THAT ANY PERSON OR
ENTITY WITH A CLAIM AS DESCRIBED ABOVE WHO FAILS TO TIMELY FILE AND
SERVE A PROOF OF CLAIM MAY BE FOREVER BARRED FROM PARTICIPATING IN
   Case 20-65841-lrc      Doc 8-1 Filed 04/27/20 Entered 04/27/20 12:16:59               Desc
                          Exhibit A - Proposed Order Page 3 of 4



DEBTOR’S CHAPTER 11 CASE WITH RESPECT TO VOTING ON ANY PLAN OF
REORGANIZATION AND WITH RESPECT TO ANY DISTRIBUTION, OR IN ANY
OTHER REGARD AND SUCH CLAIM MAY BE DEEMED TO HAVE BEEN WAIVED; and
it is

        FURTHER ORDERED AND NOTICE IS GIVEN THAT nothing herein shall
prejudice the Debtor’s right to object to any proof of claim, whether filed or scheduled, on any
grounds, or to dispute or assert offsets or defenses to any claims reflected on the Schedules
thereto, as to amount, liability, classification, or otherwise or to subsequently designate any
claim as disputed, contingent, unliquidated or undetermined; and

        NOTICE IS FURTHER GIVEN that any person or entity who desires to review the
Debtor’s bankruptcy schedules to determine how a claim or equity security interest is listed may
do so at the Clerk of the Bankruptcy Court between the hours of 8:00 a.m. and 4:45 p.m. Any
entity who desires to rely on such Debtor’s bankruptcy schedules has the responsibility for
determining that their claim is accurately set forth therein. All creditors and other parties in
interest are referred to the Bankruptcy Code and Bankruptcy Rules for additional information
regarding the filing and treatment of proofs of claims and should consult with their own legal
advisors.

      NOTICE IS FURTHER GIVEN that the address for the Clerk of the Bankruptcy Court
and Debtor’s counsel are as follows:

Clerk of the U.S. Bankruptcy Court                          John D. Elrod
Richard B. Russell Federal Building and                     Greenberg Traurig, LLP
United States Courthouse                                    3333 Piedmont Road NE
75 Ted Turner Drive SW                                      Suite 2500
Atlanta, GA 30303                                           Atlanta, GA 30305

        IT IS FURTHER ORDERED AND NOTICE IS GIVEN THAT Debtor’s counsel
shall serve a copy of this Order and Notice, within three business days of the date hereof, on all
creditors, equity security holders, parties in interest, and those persons who have filed requests
for notices in the Debtor’s case.

       IT IS FURTHER ORDERED this Court shall retain jurisdiction to hear and determine
all matters arising from or related to the implementation, enforcement and/or interpretation of
this Order and Notice.


                                   ###END OF ORDER ###

Prepared and presented by:

GREENBERG TRAURIG, LLP

/s/ John D. Elrod


                                                  2
  Case 20-65841-lrc     Doc 8-1 Filed 04/27/20 Entered 04/27/20 12:16:59   Desc
                        Exhibit A - Proposed Order Page 4 of 4



John D. Elrod
3333 Piedmont Road, NE, Suite 2500
Atlanta, Georgia 30305
Telephone: (678) 553-2259
Facsimile: (678) 553-2269
Email: elrodj@gtlaw.com

Proposed Counsel for the Debtor and
Debtor-in-Possession




                                           3
